

	

		II

		109th CONGRESS

		1st Session

		S. 1685

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 12, 2005

			Mr. Obama (for himself,

			 Mr. Bayh, Mr.

			 Harkin, Mr. Levin,

			 Mr. Corzine, Mr. Feingold, Mr.

			 Bingaman, Mr. Kennedy,

			 Mrs. Murray, and

			 Mr. Salazar) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To ensure the evacuation of individuals

		  with special needs in times of emergency.

	

	

		1.Findings and purpose

			(a)FindingsCongress makes the following

			 findings:

				(1)The catastrophic Hurricane Katrina, which

			 hit the Gulf Coast of the United States, caused massive damage to the States of

			 Louisiana, Mississippi, and Alabama.

				(2)The total loss of life in the area is still

			 unknown. The economic loss is still uncalculated, but is estimated to be in the

			 tens to hundreds of billions of dollars.

				(3)Many of the lives lost to the hurricane and

			 the flooding that ensued could have been prevented had everyone been evacuated

			 before the hurricane came ashore.

				(4)Many of those people who were not evacuated

			 lacked the resources to evacuate. Many of those people who lacked the resources

			 to evacuate did not have access to any means of transportation to evacuate.

			 They had neither a vehicle nor the funding to pay for transportation out of the

			 threatened areas. They did not have access to, nor could they afford, temporary

			 accommodations outside the threatened areas.

				(5)Many elderly and disabled individuals,

			 including those in hospitals and nursing homes, were physically incapable of

			 leaving on their own.

				(6)In St. Bernard Parish, Louisiana, an

			 estimated 32 of 60 residents in the St. Rita nursing home perished in the

			 rising flood waters in the aftermath of Hurricane Katrina.

				(7)A more effective pre-disaster and

			 post-disaster plan for evacuation that addressed the requirements of those with

			 special needs, such as those without transportation or those with physical

			 disabilities, could have helped save lives.

				(b)PurposeThe purpose of this Act is to ensure the

			 preparation of communities for future natural, accidental, or deliberate

			 disasters by ensuring that the States prepare for the evacuation of individuals

			 with special needs.

			2.Evacuation plans for

			 individuals with special needsThe Secretary of Homeland Security shall,

			 acting through the Office of State and Local Government Coordination and

			 Preparedness, take appropriate actions to ensure that each State, in its

			 Homeland Security Strategy or other homeland security plan, provides detailed

			 and comprehensive information regarding its pre-disaster and post-disaster

			 plans for the evacuation of individuals with special needs, including

			 low-income individuals and families, disabled individuals, the homeless,

			 individuals who do not speak English, and the elderly, in emergencies that

			 would warrant their evacuation, including plans for the provision of food,

			 water, and shelter for evacuees.

		3.Report to

			 CongressNot later than one

			 year after the date of enactment of this Act, the Secretary of Homeland

			 Security shall submit to Congress a report setting forth the plans of the

			 States to evacuate individuals with special needs in emergencies that would

			 warrant their evacuation. The report shall include a discussion of—

			(1)whether or not the States have the

			 resources necessary to implement fully their evacuation plans; and

			(2)the manner in which the plans of the States

			 are integrated with the response plans of the Federal Government for

			 emergencies that would require the evacuation of individuals with special

			 needs.

			

